Citation Nr: 0308004	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-01 362	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from July 1965 to July 1969.

In August 1998, the veteran claimed service connection for a 
back disorder.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1999 decision by the Columbia, 
South Carolina, Regional Office (RO) that denied the claim.

The veteran and his spouse testified at a July 2002 hearing 
convened by the undersigned, the member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.  Near the end of the 
hearing, the veteran's spouse reported that her husband was 
terminally ill.  This report was viewed as a motion to 
advance the case on the docket, the motion was sustained, and 
a December 2002 Board letter so advised the veteran.


FINDING OF FACT

On April 24, 2003, the veteran's representative advised the 
Board that the veteran died on November [redacted]
, 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this decision, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2002).


ORDER

The appeal is dismissed.




____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


